Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-17 are allowed.  The claims are allowable, as the invention is directed towards determining values for a first gameplay metric change for a first and second user during a first interval (which is within the event time period), and then determining a second gameplay metric change for a first and second user during the event time period.  These metrics are used to provide awards to a player based upon the change to the first metric and the second metric, such that if both awards are distributed to the same player, the second award is increased, whereas if the award is provided to different players, the second award is not increased.  As described in the specification, this provides the advantage of providing a gameplay event/challenge which incentivizes users to be ranked highly within the event for a sub event which is during an interval within the full challenge, as an interval award is distributed to users ranked highly during the interval.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS H HENRY/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715